Citation Nr: 0912521	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-38 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to a rating in excess of 10 percent for left knee 
degenerative joint disease (DJD) with history of Baker's 
cyst.   



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1982 to June 1986.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2007 rating 
decision of the Winston-Salem, North Carolina Department of 
Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating for degenerative joint disease (DJD) with 
history of a Baker's cyst of the left knee.  

In his March 2007 notice of disagreement (NOD), the Veteran 
requested a hearing before a decision review officer (DRO); 
in his December 2007 Substantive Appeal on VA Form 9, he 
withdrew the request.  


FINDING OF FACT

The Veteran's service connected left knee disability is 
manifested by X-ray confirmed arthritis with range of motion 
of 120 degrees flexion (limited 10 degrees by pain) to 0 
degrees extension; there is no instability.  


CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for the 
Veteran's service connected left knee disability.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5003, 
5010, 5019, 5257, 5260, 5261 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  A December 2006 letter explained 
the evidence necessary to substantiate his claim, the 
evidence VA was responsible for providing, the evidence he 
was responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), 
the United States Court of Appeals for Veterans Claims 
(Court) outlined the notice that is necessary in a claim for 
an increased rating.  The Court held, in essence, that the 
Secretary must give the claimant (1) notice that, to 
substantiate a claim, the claimant must provide (or ask the 
Secretary to obtain) evidence of a worsening of the condition 
and its impact on employment and daily life; (2) notice of 
how disability ratings are assigned; (3) general notice of 
any diagnostic code criteria for a higher rating that would 
not be satisfied by evidence of a noticeable worsening of 
symptoms and effect on functioning (such as a specific 
measurement or test result); and (4) examples of the types of 
medical and lay evidence the Veteran may submit to support an 
increased rating claim.  

While the Veteran did not receive timely notice that was 
Vazquez-Flores compliant, a September 2008 letter provided 
him such notice.  The letter stated that once a disability 
rating is assigned, the rating can be changed if the 
condition changes.  It also listed the impact of the 
condition and symptoms on employment and daily life as 
evidence considered when determining the applicable 
disability rating.  Also included was an explanation of how 
disability ratings are assigned, based on the result of a 
specific test or measurement, or if the impairment is not 
adequately covered by the rating schedule.  The schedular 
criteria for rating the disability (including Baker's cyst by 
analogy to bursitis), Codes 5019-5003, were outlined.  The 
letter listed examples of evidence the appellant may submit 
to support his increased rating claim.  A September 2008 
supplemental statement of the case (SSOC) readjudicated the 
matter.  The Veteran has had ample opportunity to respond; he 
is not prejudiced by any error that occurred earlier in the 
process.  

The Veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination in January 2007.  The 
Veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.  

B.	Factual Background

An October 1986 rating decision granted service connection 
for cyst, left femur, rated 0 percent.  An August 2004 rating 
decision recharacterized the disability as Baker's cyst, left 
knee, and increased the rating to 10 percent.  

The instant claim for increase was received in October 2006.  

VA treatment records (from April 2004 to March 2007) include 
a February 2005 report which notes the Veteran was able to 
walk without gait disturbance, and that range of motion of 
both knees was within normal limits.  There was no knee 
instability; very faint retro patellar crepitation was noted.  
The Veteran was issued bilateral gel band patellar straps and 
level 4 therabands.  A September 2006 X-ray revealed mild 
osteoarthritis of the left knee; there was no evidence of 
fracture, dislocation, joint effusion, or associated soft 
tissue abnormality.  An October 2006 treatment report notes 
there was no inflammation of the Veteran's knees, and range 
of motion was normal, albeit painful.  The diagnosis was DJD, 
chronic pain of the left knee, negative for a Baker's cyst.  
The Veteran was wearing braces.  

On January 2007 VA examination, the Veteran complained of 
daily pain, rated as a 6-7/10.  He denied radiation, 
weakness, swelling, heat, redness, instability, giving-way, 
locking, fatigability, or decrease in endurance.  He reported 
he had taken Vicodin and Darvocet previously, but neither 
provided efficacy.  He also complained of daily flare-ups, 
rated a 10/10 and lasting approximately four hours, and 
precipitated by excessive walking, alleviated with time and 
rest.  It was noted that the Veteran used a brace which 
provided no efficacy.  On examination, range of motion of the 
left knee was from 0 degrees extension to 130 degrees flexion 
(with pain at 120 degrees and no change with repetition); 
lateral collateral and medial collateral ligaments were 
intact with 30 degrees of flexion and on varus/valgus stress.  
Anterior cruciate and posterior ligaments were intact with 
Lachman maneuver.  The medial meniscus and lateral meniscus 
were intact with McMurray maneuver.  No edema, effusion, 
instability, weakness, tenderness to palpation, redness, 
heat, or abnormal movement were found; some guarding was 
noted.  The examiner noted there was a discernible limp, but 
that the Veteran was able to stand without difficulty, to 
ambulate without a limp, and had no abnormal callosities on 
the feet reflecting abnormal weight bearing.  The diagnosis 
was DJD of the left knee.  

April 2007 to February 2008 VA treatment records include an 
April 2007 report when it was noted that the Veteran was seen 
for complaints of bilateral knee pain, worse on the left.  
Physical examination found he walked with a limp, wore 
bilateral braces, used a cane, no effusion, no crepitus, full 
range of motion, intact ligaments, and that the knees were 
nontender.  The plan was for the Veteran to receive an off 
load left knee brace, and to have a left knee MRI.  The 
diagnosis was DJD.  In May 2007 it was noted that the MRI was 
negative.  The Veteran had good gait with a cane.  The 
assessment was early degenerative joint disease.  It was 
noted that no surgery was planned.



C.	Legal Criteria and Analysis

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes.  Inquiry will be 
directed to more of less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45.  

The Veteran's service-connected left knee disability is rated 
by analogy to the criteria for rating bursitis (in Code 
5019).  Code 5019 provides for a rating based on limitation 
of motion under the diagnostic codes applicable to the 
affected body part.  38 C.F.R. § 4.71a, Code 5019.  If 
limitation of motion is present, but noncompensable, a rating 
of 10 percent is for application for each major joint.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Codes 5010-
5003.  

Flexion of the leg limited to 60 degrees warrants a 
noncompensable rating, flexion limited to 45 degrees warrants 
a 10 percent rating, flexion limited to 30 degrees warrants a 
20 percent rating, and flexion limited to 15 degrees warrants 
a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  

Extension of a leg limited to 5 degrees or less warrants a 
noncompensable rating, extension limited to 10 degrees 
warrants a 10 percent rating, extension limited to 15 degrees 
warrants a 20 percent rating, extension limited to 20 degrees 
warrants a 30 percent rating, extension limited to 30 degrees 
warrants a 40 percent rating, and extension limited to 45 
degrees warrants a 50 percent rating.  38 C.F.R. §  4.71a, 
Code 5261.  

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71a, Plate II.  

In addition, the rating schedule provides for a 10 percent 
rating for slight recurrent subluxation or lateral 
instability, a 20 percent rating for moderate recurrent 
subluxation or lateral instability, and a 30 percent rating 
for severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Code 5257.  

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Codes 5003 and 5257, while cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-
98, (August 1998).  Moreover, the General Counsel also held 
more recently that separate ratings under 38 C.F.R. § 4.71a, 
Code 5260 (limitation of flexion of the leg) and under Code 
5261 (limitation of extension of the leg), may be assigned 
for disability of the same joint.  VAOGCPREC 9-2004 
(September 2004).  

In a claim for an increased rating, "staged" ratings are 
appropriate where the factual findings show distinct time 
periods when the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

As the Veteran's left knee disability is currently rated 10 
percent, the focus is on the criteria that would provide for 
(at least) the next higher (20 percent) rating.  Notably, 
under 38 C.F.R. § 4.71a, Code 5003, 10 percent is the maximum 
rating provided for degenerative changes of a single joint 
that are not compensable under Codes 5260, 5261.  
Consequently, we must look to other diagnostic code criteria 
to determine whether an increase in the rating is warranted.  

Left knee flexion is not shown at any time during the appeal 
period to have been limited to less than 120 degrees (even 
with pain considered).  Consequently, a compensable rating 
under Code 5260 is not warranted.  Left knee extension has 
been normal throughout; hence, a compensable rating under 
Code 5261 is not warranted.  Furthermore, while the Veteran 
wears a brace, there is no evidence of lateral instability or 
subluxation.  Extensive testing for such on VA examination 
was negative; and treatment records report no notation of 
such findings.  Accordingly, the left knee disability does 
not warrant a compensable rating under Code 5257.  

Diagnostic codes 5256, 5258, 5259 do not apply, as they 
require pathology (ankylosis, semilunar cartilage -
postremoval or dislocated) that is not shown.  38 C.F.R. 
§ 4.71a.  

In fact, the only schedular criteria under which the 
Veteran's left knee disability warrants a compensable rating 
are those in Code 5003 (for arthritis with less than 
compensable limitation of motion), and as noted above, the 
Veteran already has the maximum rating provided under that 
Code.  Consequently, a schedular rating in excess of 10 
percent is not warranted for the Veteran's left knee 
disability for any period of time during the appeal period.  
See Hart, 21 Vet. App. at 509-10.  

The record does not suggest, nor does the Veteran allege, 
that his left knee disability has required frequent 
hospitalization, caused marked interference with employment 
(he has largely been out of work since 2001 because of a burn 
injury to his left hand - a September 2006 VA treatment 
report notes the Veteran was working as a truck driver but 
had been unemployed since 2002), or involved any other 
factors of like gravity so as render inadequate the schedular 
criteria and  warrant referral of the claim for 
extraschedular consideration under 38 U.S.C.A. § 3.321.  

The preponderance of the evidence is against the Veteran's 
claim.  Consequently, the benefit of the doubt doctrine does 
not apply.  The claim for increase must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A rating in excess of 10 percent for degenerative joint 
disease of the left knee with history of a Baker's cyst is 
denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


